* November 18, INVESTORCONFERENCE * Forward-Looking Statement All written or oral statements made by CSC at this meeting or inthese presentation materials that do not directly and exclusivelyrelate to historical facts constitute “forward-looking statements”within the meaning of the Private Securities Litigation Reform Actof 1995. These statements represent CSC’s expectations andbeliefs, and no assurance can be given that the results describedin such statements will be achieved. These statements aresubject to risks, uncertainties, and other factors, many outside ofCSC’s control, that could cause actual results to differ materiallyfrom the results described in such statements. For a descriptionof these factors, please see CSC’s most recent Annual Report onForm 10-K and Quarterly Reports on Form 10-Q. * This presentation includes certain non-GAAP financial measures, such asoperating income, operating costs, and free cash flow. These non-GAAPfinancial measures are not meant to be considered in isolation or as asubstitute for results prepared in accordance with accounting principlesgenerally accepted in the United States (GAAP). A reconciliation of non-GAAP financial measures included in this presentation to the mostdirectly comparable financial measure calculated and presented inaccordance with GAAP is set forth elsewhere in this presentation and onour web site at www.csc.com. CSC management believes that thesenon-GAAP financial measures provide useful information to investorsregarding the Company's financial condition and results of operations asthey provide another measure of the Company's profitability and abilityto service its debt, and are considered important measures by financialanalysts covering CSC and its peers. Non-GAAP Measures * Company andStrategic Overview Mike Laphen Chairman andChief Executive Officer November 18, CSC INVESTOR CONFERENCE * Welcome to CSC’s Investor Conference $16B global IT services powerhouse Ranking 153 on the Fortune 500 Operating in more than 90 countries 2,500 world-class customers 92,000 employees worldwide 50-year track record of client service excellence NYSE: CSC CSC Today * CSC: A Global Technology and Business Services Company Business Solutions andServices (BSS) North American Public Sector(NPS) Government Managed ServicesSector (MSS) Commercial $16.7B* Revenue Operating in Three Lines of Business 25% 31% 23% 21% Globally Balanced Workforce 7% 6% 15% 17% 15% 40% Across Six Vertical Industry Groups Public Sector Financial Services Manufacturing Technology andConsumer Chemical, Energy & Natural Resources EMEA AmericasCommercial Asia/Pacific NPS *Ended FY09 41% 23% 36% * Growing New Business Momentum DOE Hanford TSA ITIP Positioned to deliver growth as markets recover * Improved Financial Performance Solid Financial Performance Measure FY08 FY09 FY10Guidance ü Increased New Business Bookings TCV $15.6B $16.2B $17 to $18B ü Held Revenue through global crisis Revenue $16.5B $16.7B $16.0 - $16.5B ü Improved Margin performance OI Margin 7.98% 8.25% 8.5% - 8.75% ü Grew EPS faster than Revenue EPS $3.20 $4.07* $4.80 - $5.00 ü Improved Cash Performance Cash (NI %) 32% 92% 90% - 100% Positioned to deliver sustainable, profitable growth as markets recover *Non-GAAP EPS normalized for IRS tax settlement benefit and goodwill impairment charge * Global ProductCompanies CSC LocalProviders RegionalProviders Market Dynamics: We Like Our Competitive Market Position Global Scale and Reach •Full-service offerings •Mission-critical delivery •Product independent •Extensive partnerecosystem •Locally intimate — globally leveraged •Delivery to the world from around the world •Global cross-fertilization between public sector andcommercial businesses * CSC’s Strategic Directions * Major Market Trends Provide Opportunities for GrowthSolutions to Cut Costs, Improve Efficiency, and Ensure Sustainability Cybersecurity andIdentity Management Critical Infrastructure Improvement(Transportation, Utilities, Smart Grids) Health IT Solutions for Commercial andGovernment Reform Initiatives IT Infrastructure Evolution(Remote, Virtual, Mobile, Cloud) Sourcing Solutions That Conserve Cashand Drive Profitability Improvement Solutions to Help AddressRegulatory Compliance IndustryRelevance * Organic
